 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August 3,
2020, by and among BALL CORPORATION, an Indiana corporation (“Company”), and the
various Lenders (as defined below) party hereto. Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

W I T N E S S E T H:

 

WHEREAS, Company, the Other Subsidiary Borrowers (as defined therein) from time
to time party thereto, the financial institutions from time to time party
thereto as lenders (the “Lenders”), Deutsche Bank AG New York Branch (“DBNY”),
as administrative agent (in such capacity, the “Administrative Agent”), DBNY, as
collateral agent for the Lenders, the Facing Agents (as defined therein) from
time to time party thereto and the other parties thereto have entered into the
Credit Agreement, dated as of March 18, 2016 (as amended, restated, supplemented
or otherwise modified to, but not including, the date hereof, the “Existing
Credit Agreement”, and the Existing Credit Agreement, as amended by this
Amendment, the “Credit Agreement”);

 

WHEREAS, in accordance with the provisions of Section 12.1 of the Existing
Credit Agreement, Company wishes to amend the Existing Credit Agreement as more
fully provided herein;

 

WHEREAS, Company and the Lenders constituting the Required Lenders wish to amend
the Existing Credit Agreement on the terms and subject to the conditions set
forth herein; and

 

WHEREAS, pursuant to that certain engagement letter, dated as of July 22, 2020,
among Deutsche Bank Securities Inc. (“DBSI”) and Company (the “Amendment
Engagement Letter”), DBSI shall act as sole lead arranger and sole bookrunner
with respect to this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

 



 

 

 

SECTION 1. Amendments to Existing Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 2, upon the Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended as follows:

 

(a)               Section 1.1 of the Existing Credit Agreement is hereby amended
by inserting the following new definitions in alphabetical order:

““Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.”

““Resolution Authority” means the EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.”

 

““UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”

 

““UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”

 

(b)               The following definitions in Section 1.1 of the Existing
Credit Agreement are hereby amended and restated in their entirety as follows:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

 

““Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

 

““Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

 



 

 

 

(c)               Section 8.2(bb) of the Existing Credit Agreement is hereby
amended by deleting the text “the Net Leverage Ratio shall not exceed 4.50 to
1.00 or, during any Financial Covenant Adjustment Period, 4.75 to 1.00” and
replacing it with the text “the Net Leverage Ratio shall not exceed (x) if such
Indebtedness is incurred on or prior to September 30, 2022, 5.00 to 1.00 or,
during any Financial Covenant Adjustment Period, 5.25 to 1.00, or (y) if such
Indebtedness is incurred after September 30, 2022, 4.50 to 1.00 or, during any
Financial Covenant Adjustment Period, 4.75 to 1.00”; and

 

(d)               Article IX of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“Company hereby agrees that, so long as any Commitments remain in effect or any
Loan or LC Obligation remains outstanding and unpaid or any other Obligation
(other than contingent indemnification obligations not then due and Obligations
under any Swap Contract) is owing to any Lender or the Administrative Agent
hereunder, Company shall not permit the Net Leverage Ratio for (a) any Test
Period ending on or prior to September 30, 2022 to be greater than 5.00 to 1.00
(or, if such Test Period ends during a Financial Covenant Adjustment Period,
5.50 to 1.00) or (b) any Test Period ending on or after December 31, 2022 to be
greater than 4.50 to 1.00 (or, if such Test Period ends during a Financial
Covenant Adjustment Period, 5.00 to 1.00).”

 

(e)               Section 12.26 of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 



 

 

 

  (a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”

 

(f)                The following Section 12.27 is hereby inserted in the
Existing Credit Agreement:

 

“Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

  (a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

  (b) As used in this Section 12.27, the following terms have the following
meanings:

 

  (i) “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

  (ii) “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).     (iii)
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

  (iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 



 

 

 

SECTION 2. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective on the date when the following conditions shall have been
satisfied (such date, the “Amendment Effective Date”):

 

(a)               Company and Lenders constituting the Required Lenders shall
have duly executed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to
ProjectBridge2020@whitecase.com;

 

(b)               Company shall have paid (or shall pay substantially
concurrently with the effectiveness of this Amendment), by wire transfer of
immediately available funds in Dollars, (i) all fees and expenses required to be
paid hereunder, including, without limitation, to DBSI, all fees and expenses
due and payable pursuant to the Amendment Engagement Letter and (ii) to the
Administrative Agent (x) for the benefit of each consenting Lender party hereto,
a fee in an amount equal to 0.075% of the sum of (I) the stated principal amount
of such Lender’s outstanding Term Loans on the Amendment Effective Date plus
(II) the Revolving Commitments of such Lender as in effect on the Amendment
Effective Date and (y) for its benefit, all reasonable and documented
out-of-pocket expenses required (including reasonable fees of counsel) to be
paid in accordance with Section 12.4(a) of the Credit Agreement, to the extent
invoiced at least one Business Day prior to the Amendment Effective Date; and

 

(c)               on the Amendment Effective Date immediately prior to and after
giving effect to this Amendment (i) no Event of Default or Unmatured Event of
Default shall have occurred and be continuing and (ii) the representations and
warranties of each Credit Party set forth in Article VI of the Credit Agreement
and in each other Loan Document shall each be true and correct in all material
respects on and as of the Amendment Effective Date, as though made on and as of
such date, except to the extent such representations and warranties are
expressly made as of a specified earlier date in which event such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date.

 

SECTION 3. Costs and Expenses. Company hereby reconfirms its obligations
pursuant to Section 12.4(a) of the Credit Agreement to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, the reasonable fees and out-of-pocket
expenses of White & Case LLP, counsel to the Administrative Agent) incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.

 

SECTION 4. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, Company hereby represents and
warrants, with respect to itself and each of its Subsidiaries, that, immediately
prior to and immediately after giving effect to this Amendment:

(a)               the representations and warranties set forth in Article VI of
the Credit Agreement and in each other Loan Document shall be true and correct
in all material respects on and as of the Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties are expressly made as of a specified date, in
which case such representations and warranties shall be true and correct in all
material respects as of such specified date; and

 

(b)               no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

 



 

 

 

SECTION 5. Reference to and Effect on the Existing Credit Agreement and the Loan
Documents.

 

(a)               On and after the Amendment Effective Date, (i) this Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents, and (ii) each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Existing Credit Agreement shall mean and be a reference to the Credit Agreement.

 

(b)               Company hereby acknowledges and agrees, on behalf of itself
and the other Credit Parties, that (i) the Credit Agreement and each of the
other Loan Documents are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and (ii) without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure, and the Guaranty by the
Guarantors do and shall continue to guarantee, the payment of (x) in the case of
each Domestic Guarantor (as defined in the Guaranty), all Guaranteed Obligations
(as defined in the Guaranty) of each Borrower and (y) in the case of each
Foreign Guarantor (as defined in the Guaranty), all Guaranteed Foreign
Obligations (as defined in the Guaranty) of each Foreign Borrower, in each case
to the extent provided for in the Guaranty, the Credit Agreement and the other
Loan Documents.

 

(c)               The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile, .pdf or electronic transmission of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment. The words “execution,” “signed,”
“signature,” and words of like import in this Amendment or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

[The remainder of this page is intentionally left blank.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

BALL CORPORATION   By: /s/ Jeff Knobel   Name: Jeff Knobel Title: Vice President
and Treasurer

 

[Signature Page to Third Amendment to Ball Credit Agreement]

 



 

 

 

Lender signature pages are on file with the Administrative Agent.

 

[Signature Page to Third Amendment to Ball Credit Agreement]

 



 

 